DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Specification
The disclosure is objected to because of the following informalities:
On p.20 at the beginning of line 7, “include” should be corrected to --includes--.
On p.20 at the beginning of line 23, “includes” should be corrected to --include--.
Throughout the text, all instances of “aerofoil(s) 304” should be corrected to --aerofoil(s) 310--. This includes at least 8 instances on pages 21-24.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “proximal” at the second to last line. The term “proximal” is a relative term which renders the claim indefinite. The term “proximal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, the position of the recess relative to the mid-pitch location is unclear.
 The recitation of the leading edge “proximal” to the first edge is not considered indefinite, as it is interpreted as “closer than the distal trailing edge.”
Claim 12 is rejected for the same reason as claim 1.
Claim 2 recites the limitation “about” in two instances in line 2. The term “about” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite 
Claim 13 is rejected for the same reason as claim 2.
Claim 7 is rejected because the relative term of degree “about” renders the distance between the mid-pitch location and the recess(es) unclear.
Claim 8 is rejected because the relative term of degree “about” renders the distance between the first edge and the recess(es) unclear.
Claim 9 is rejected because the relative term of degree “about” renders the distance between the leading edges and the recess(es) unclear.
Claim 5 recites the limitation “a mid-pitch region… extends from the  first edge to the second edge.” Given that the only pitch set forth in the claims is defined between the leading edges, this limitation is unclear, rendering the claim indefinite. The specification includes some possible definitions of a mid-pitch region, but all of these definitions are qualified with the mid-pitch region “PR” may be…” Thus, none of these definitions in the specification are set forth  as a special definition for the claims. Further, even if one applies the definition in the specification, the mid-pitch region is only defined within the chord length or axial extent of the blades. Thus, there is no definition for the mid-pitch location forward of the leading edges, and claim 1 requires  “one or more recesses disposed between the leading edges of the plurality of aerofoils and the first edge,” i.e. not within the axial extent of the blades. Forward of the blades, it is unclear if the mid-pitch region continues on a tangent line, or a curve having the same radius, or is somehow tied to the expected direction of air flow. Even if all of the language from the specification defining the mid-pitch region were incorporated into the 
The remaining rejected claims are rejected for their dependence on an indefinite claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-5, and 7-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilber (US 2017/0089202).

    PNG
    media_image1.png
    582
    427
    media_image1.png
    Greyscale

Regarding claim 1, Wilber discloses:
An aerofoil assembly comprising:
a platform (210, [0049]) having a first edge (at transition to 212, see edge in Fig 2B), a second edge (at transition to 214, see edge in Fig 2A) and a platform surface (of 210) disposed between the first edge and the second edge; and
a plurality of aerofoils (208) extending radially outward from the platform and disposed between the first edge and the second edge, each aerofoil having a leading edge (218) proximal to the first edge and a trailing edge (220) distal to the first edge, wherein a pitch spacing is defined between the leading edges of adjacent aerofoils along the platform surface, and wherein a mid-pitch location is defined midway along the pitch spacing;
wherein the platform defines one or more recesses (216 to reduce hoop stress, [0049] and reduce thermal load [0053]) disposed between the leading edges of the plurality of aerofoils and the first edge ([0051]), and wherein each of the one or more recesses is disposed proximal to the mid-pitch location between adjacent aerofoils (extends from one airfoil or fillet to the next at the leading edge, so encompasses the mid-pitch location [0052]).
Regarding claim 3, Wilber discloses:
a plurality of blade segments disposed adjacent to each other, each blade segment comprising a pair of adjacent aerofoils from the plurality of aerofoils and a platform portion that forms part of the platform (see Fig 2A, showing 2 blades and 3 recesses, note that 200 is an integrally bladed rotor, [0003], so is a one piece rotor including an annular array of blades).
Regarding claim 4, Wilber discloses:
the platform portion of each blade segment defines a recess from the one or more recesses between the pair of adjacent aerofoils ([0049 “The flow path trenches 216a, 216b, 216c illustrated in FIGS. 2A-2C, are disposed circumferentially adjacent each of the rotor blades in the row of rotor blades.”).
Regarding claim 5, Wilber discloses:
a mid-pitch region at least partly defined between adjacent aerofoils extends from the first edge to the second edge through the mid-pitch location, and wherein each of the one or more recesses is disposed on the mid-pitch region (extends from one airfoil or fillet to the next at the leading edge, so encompasses the mid-pitch location [0052], and also the mid-pitch region).
claim 7, Wilber discloses:
a minimum distance between the mid- pitch location and each of the one or more recesses is between about 0% to about 70% of a distance between the first edge and the leading edge of each aerofoil (extends from one airfoil or fillet to the next at the leading edge, so encompasses the mid-pitch location [0052], so a distance of 0%).
Regarding claim 8, Wilber discloses:
a minimum distance between the first edge and each of the one or more recesses is between about 0% to about 70% of a distance between the first edge and the leading edge of each aerofoil ([0052] “the flow path trenches 216a, 216b, 216c can be milled to extend into the fillet 222 and/or can extend to the forward coat bed 212 of the rim.” If it extends to 212, then the distance is 0%).
Regarding claim 9, Wilber discloses:
a minimum distance between each of the one or more recesses and the leading edge of each of the adjacent aerofoils is between about 10% to about 60% of the pitch spacing between the leading edges of the adjacent aerofoils (While the figures are not necessarily to scale, they can be relied on for what they fairly teach. [0052] states that the trench extends to “adjacent the fillet,” so it has some distance from the leading edge that is certainly less than 60% and greater than 0%. Given the indefiniteness of the lower bound “about 10%,” it is reasonable to interpret that Wilber meets the broadest reasonable interpretation of this limitation. Wilber also discloses some motivation for modifying the position at [0049]).
claim 10, Wilber discloses:
the aerofoil assembly is a turbine blade assembly ([0048] “The integrally bladed disk 200 is configured to be connected to a rotor in one or more of the various stages of the engine 101 (FIG. 1), including the fan section 105, the compressor section 107, and/or the turbine section 111”).
Regarding claim 11, Wilber discloses:
A gas turbine engine (see Fig 1) comprising the aerofoil assembly of claim 1.
Claims 12 and 14 are rejected for the same reasons as claims 1 and 5, respectively.

Claims 1, 6, 12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Engel (US 2014/0037453).
[AltContent: textbox (Z)][AltContent: textbox (MPL)][AltContent: textbox (E2)][AltContent: textbox (E1)]
    PNG
    media_image2.png
    527
    506
    media_image2.png
    Greyscale

Regarding claim 1, Engel discloses: 
An aerofoil assembly comprising:
a platform ([0027] a “platform” might have only one airfoil extending, but a “rotor section” or “inner shroud band” would have multiple airfoils) having a first edge (E1 in annotated Fig 1 above), a second edge (E2 in annotated Fig 1 above) and a platform surface ([0027] “inner delimiting wall 14”) disposed between the first edge and the second edge; and
a plurality of aerofoils (2a, 2b) extending radially outward (z in Fig 1 is the radial direction, [0060], noting that 14 is the “inner delimiting wall,” see Fig 2  from the platform and disposed between the first edge and the second edge, each aerofoil having a leading edge (10a, 10b) proximal to the first edge and a trailing edge (12a, 12b) distal to the first edge, wherein a pitch spacing (32, [0029]) is defined between the leading edges of adjacent aerofoils along the platform surface, and wherein a mid-pitch location (approximately at MPL in annotated Fig 1 above) is defined midway along the pitch spacing;
wherein the platform defines one or more recesses (26 [0029] together with 26’ [0031] as a single two-lobed recess delimited by the line Z in annotated Fig 1 above, indicating zero height) disposed between the leading edges of the plurality of aerofoils and the first edge, and wherein each of the one or more recesses is disposed proximal to the mid-pitch location between adjacent aerofoils.
 Regarding claim 6, Engel discloses: 
each of the one or more recesses (the recess) comprises a first lobe (with 26 as the lowest point) and a second lobe (with 26’ as the lowest point) adjoining the first lobe.
Claims 12 and 15 are rejected for the same reasons as claims 1 and 6, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 5, 8, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Venugopal (US 2017/0218769) in view of Soupizon (US 2004/0219024). 
[AltContent: ][AltContent: textbox (MPL)][AltContent: textbox (E2)][AltContent: textbox (E2)]
    PNG
    media_image3.png
    519
    555
    media_image3.png
    Greyscale

Regarding claim 1, Venugopal discloses: 
An aerofoil assembly comprising:
a platform (16) having a first edge (at 41), a second edge (E2 in annotated Fig 2 above) and a platform surface disposed between the first edge and the second edge; and
a plurality of aerofoils (14) extending radially outward …and disposed between the first edge and the second edge, each aerofoil having a leading edge (24) proximal to the first edge and a trailing edge (26) distal to the first edge, wherein a pitch spacing (x in Fig 2) is defined between the leading edges of adjacent aerofoils along the platform surface, and wherein a mid-pitch location (approximately at MPL in annotated Fig 2) is defined midway along the pitch spacing;
wherein the platform defines one or more recesses (purge valley 38) disposed between the leading edges of the plurality of aerofoils and the first edge, and wherein each of the one or more recesses is disposed proximal to the mid-pitch location between adjacent aerofoils.
Venugopal does not disclose:
[the plurality of airfoils extending] from the [same] platform

    PNG
    media_image4.png
    329
    151
    media_image4.png
    Greyscale

Soupizon teaches:
a gas turbine engine ([0001]) having two turbine rotor blades per platform ([0029]). “Compared with a wheel comprising the same number of blades, but in which the blade inserts have only one blade each, the number of gaps between adjacent inserts is halved. This enables the performance of the turbine to be improved by reducing leaks between insert platforms” ([0032]).
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aerofoil assembly of Venugopal by having two rotor blades extending from each platform, as taught by Soupizon to obtain the benefit of reducing leakage.
Regarding claim 2, the aerofoil assembly of Venugopal as modified by Soupizon teaches:
each of the one or more recesses has a maximum depth of between about 0.1% to about 6% of a maximum height of each aerofoil relative to the platform surface ([0061] purge valley 38 is 0 to 40 mils deep, i.e. up to .04 inches, [0061] airfoil is 2 to 15 inches; size of features depends on boundary layer thickness [0060], which depends on airfoil height [0059]. Assuming that a deeper valley of 40 mils corresponds to a thicker boundary layer for a longer blade of 15 inches, 0.04/15 = 0.0027 or 0.27%. In an extreme case of a maximum depth valley on the shortest blade, 0.04/2 = 0.02 = 2%. For any blade length in the disclosed range of 2 to 15 inches, a maximum valley depth of 40 mils is within the claimed range of 0.1% to 6%. A depth of 20 mils, or 0.02 inches is the midpoint of the disclosed range of depth for the valley, which would be 1% of the height of a 2 inch blade or 0.13% of the height of a 15 inch blade.).
Regarding claim 5, insofar as it is understood, the aerofoil assembly of Venugopal as modified by Soupizon teaches:
a mid-pitch region (approximately at heavy dashed line shown in annotated Fig 2 above) at least partly defined between adjacent aerofoils extends from the first edge to the second edge through the mid-pitch location, and wherein each of the one or more recesses (38) is disposed on the mid-pitch region.
Regarding claim 8, insofar as it is understood, the aerofoil assembly of Venugopal as modified by Soupizon teaches:
a minimum distance between the first edge (41) and each of the one or more recesses (38) is between about 0% to about 70% of a distance between the first edge and the leading edge of each aerofoil (very close to 0%, if not exactly 0%, [0041]: “configured to extend into blend area 40”).
Claims 12-14 are rejected for the same reasons as claims 1, 2, and 5.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mahle ‘339 (US 10,648,339) discloses a depression with irregular boundary 13b formed entirely upstream (see claim 8) of rotor blade leading edges. The irregular boundary creates a multi-lobed shape.

    PNG
    media_image5.png
    361
    493
    media_image5.png
    Greyscale



Chouhan (US 2016/0326879)

    PNG
    media_image6.png
    341
    386
    media_image6.png
    Greyscale

Regarding claim 1, Chouhan discloses:
An aerofoil assembly comprising:
a platform (42) having a first edge (of lip 144), a second edge (downstream end at right in Fig 2) and a platform surface disposed between the first edge and the second edge; and
 (50) extending radially outward from the platform and disposed between the first edge and the second edge, [the] aerofoil having a leading edge (52) proximal to the first edge and a trailing edge (54) distal to the first edge, wherein a pitch spacing is defined between the leading edges of adjacent aerofoils …, and wherein a mid-pitch location is defined midway along the pitch spacing;
wherein the platform defines one or more recesses (310, see Fig 19, [0060] or 410 in Fig 20) disposed between the leading edges of the plurality of aerofoils and the first edge, and wherein each of the one or more recesses is disposed proximal to the mid-pitch location between adjacent aerofoils (with the blades being arranged circumferentially adjacent around the rotor, at least one of the five voids 310 shown in Fig 19 would be proximal to the mid-pitch location).
Chouhan does not disclose:
a plurality of aerofoils
Mahle (US 2012/0201688) is the US equivalent of D3 relied upon by the EPO and discloses anterior recess 22 ([0026]).

    PNG
    media_image7.png
    570
    517
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    427
    505
    media_image8.png
    Greyscale


.

    PNG
    media_image9.png
    587
    445
    media_image9.png
    Greyscale


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745